DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 8, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitations “determining that a size of the to-be-decoded file is greater than a preset first threshold” and “reading the pre-indexed information corresponding to the to-be-decoded file according to a determining result” are unclear because:
i) Claim 4 only recites the case of the size of the to-be-decoded file being greater than the threshold, and is silent regarding the case of the size being smaller than the threshold, therefore, is confusing whether “reading the pre-indexed information […] according to a determining result” is performed when the size of the to-be-decoded file is smaller than the threshold.
regardless of any other factors, which the limitation “reading the pre-indexed information […] according to a determining result” of claim 4 contradicts with.
iii) The applicant’s specification para [31] and [32] reveals that if the size of the to-be-decoded file is smaller than the threshold, the pre-indexed information is not read at all, which contradicts with the limitations “reading the pre-indexed information according to a determining result” of claim 4.
iv) The applicant’s specification para [31] and [32] further reveals that if the size of the to-be-decoded file is small, the to-be-decoded file is not parallel decoded at all, contradicting claim 1 that clearly recites performing parallel decoding regardless of any other factors.

Regarding claim 5, the limitations “determining that a size of the to-be-decoded file is greater than a preset first threshold” and “30extracting the pre-indexed information according to a determining result” are unclear because:
i) Claim 5 only recites the case of the size of the to-be-decoded file being greater than the threshold, and is silent regarding the case of the size being smaller than the threshold, therefore, is confusing whether “extracting the pre-indexed information according to a determining result” is performed when the size of the to-be-decoded file is smaller than the threshold.
pre-indexed information is not extracted at all, which contradicts with the limitation “extracting the pre-indexed information according to a determining result” of claim 5.
iii) Claim 1, which claim 5 is indirectly dependent upon, includes the limitation “reading pre-indexed information”, clearly indicating that the pre-indexed information has been extracted to be readable, which the limitation “extracting the pre-indexed information according to a determining result” of claim 5 contradicts with.
Claim 14 recites subject matter similar to claim 5, therefore, is rejected for similar reasons.

Regarding claim 6, the limitation “if parallel decoding is performed on the to-be-decoded file, the decoding time is less than a preset second threshold, and the size of the to-be-decoded file is greater than the preset first threshold, changing the preset first threshold to the size of the to-be-decoded file” is unclear for the following reason:
Claim 6 only recites the case of when parallel decoding is performed in decoding time is less than a second threshold while the size of the to-be-decoded file is greater than a first threshold, however, is silent regarding the case where any of the three conditions is not met.
Claim 15 recites subject matter similar to claim 6, therefore, is rejected for similar reasons.

claim 8, the limitations “15determining that the pre-indexed information passes integrity verification” and “after determining that the pre-indexed information passes integrity verification, 20performing the step of parallel decoding on the multiple data segments in the to-be-decoded file according to the pre-indexed information” are unclear because:
	i) Claim 8 only recites the case of the pre-indexed information passing an integrity verification, and is silent regarding the case of the pre-indexed information failing the integrity verification, therefore, is confusing whether “the step of parallel decoding” is performed when the pre-indexed information fails the integrity verification.
ii) Claim 1, which claim 8 is dependent upon, includes the limitation “performing parallel decoding”, clearly reciting that the parallel decoding is performed regardless of any other factors, which the limitation “after determining that the pre-indexed information passes integrity verification, performing the step of parallel decoding […] according to the pre-indexed information” of claim 8 contradicts with.
iii) The applicant’s specification para [40] reveals that if the pre-indexed information fails the integrity verification, the parallel decoding is not performed at all, contradicting claim 1 that clearly recites performing parallel decoding regardless of any other factors.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korodi et al. (USPAPN 2011/0248872).
Regarding claim 1, Korodi discloses:
reading pre-indexed information corresponding to a to-be-decoded file (see para [71], [72], and [85], reading indexing information corresponding to N encoded subsequences of a bitstream),
wherein 5the to-be-decoded file is obtained by means of variable-length coding (see para [71] and [72], wherein the N encoded subsequences are obtained by Huffman coding, which is a well-known type of variable length coding),
the pre-indexed information comprises information indicating one or more decoding boundaries (see para [71], [72], [74], and [82], the indexing information indicating lengths of each of the N encoded subsequences), and
the pre-indexed information is stored in another file associated with the to-be-decoded file or a tail end of the to-be-decoded file (see para [72], [74], [81], and [82], the indexing information is stored in a header portion of the bitstream associated with the N encoded subsequences in the payload portion of the bitstream); and

wherein the multiple data segments are divided according to one or more of the one or more decoding boundaries (see para [82], wherein the N encoded subsequences are parsed from the bitstream according to the lengths of each of the N encoded subsequences).
	Regarding claim 2, Korodi further discloses before the reading pre-indexed information corresponding to a to-be-decoded file, further comprising:
when it is detected that the to-be-decoded file is newly added, modified, or opened 15for the first time, extracting the pre-indexed information (see para [82], when the bitstream is opened for decoding, the indexing information is identified and decoded prior to being read); and
storing the extracted pre-indexed information (see fig 1, memory).
Regarding claim 3, Korodi further discloses wherein a quantity of decoding boundaries that are indicated by the extracted pre-indexed information is determined according to a processing capability of a processing resource (see para [101]-[103], lengths of the N encoded sequences indicated in the indexing information are further adjusted for the parallel decoding according to a computational burden).
Regarding claim 9, Korodi further discloses wherein the another file is a metadata file or a database file, or a file that belongs to a same directory as the to-be-decoded file and whose file name is the same as that of the to-be-decoded file (see rejection of claim 1, the indexing information describes data is data describing the N 
Regarding claim 10, Korodi further discloses 25wherein the metadata file is a system file (see Korodi fig 7 and 8 and corresponding text, no user manipulation for the indexing information is enabled, therefore, reads on the claimed “system file” as defined by the applicant’s specification para [12]).
Regarding claims 11-13, 16-20, Korodi discloses everything claimed as applied above (see rejection of claims 1-3, 9, and 10).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 7, Korodi discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose: before the performing parallel decoding on multiple data segments in the to-be-decoded file according to the pre- 10indexed information, the method further comprises: replicating a file stream of the to-be-decoded file to obtain a quantity of file streams that is equal to a quantity of multiple threads that are to perform the parallel decoding, wherein replicating the file stream refers to replicating a pointer of the file stream.
	Korodi does not disclose the subject matter of claims 4-6, 8, 14, and 15, however, these claims are rejected under 35 U.S.C. 112(b) as stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668